DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of co-pending Application No. 17/689,812 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because every limitation of the instant application is recited by the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
A comparison table is provided below for easy understanding.
Current application
17/689,812 (Reference)
1. A network isolation device comprising:
1. A network isolation device comprising:
an internal network interface to connect the network isolation device to an internal network;
an internal network interface to connect the network isolation device to an internal network;
an external network interface to connect the network isolation device to an external network;
an external network interface to connect the network isolation device to an external network;
an airgap device that operates to (i) close an air gap to connect the internal network to the external network, and (ii) open the air gap to disconnect the internal network from the external network; and
an airgap device that operates to (i) close an air gap to connect the internal network to the external network, and (ii) open the air gap to disconnect the internal network from the external network; and
a signal receiver comprising one or more processors executing instructions that cause the signal receiver to:
a signal receiver comprising one or more processors executing instructions that cause the signal receiver to:
receive a signal from a signal source; and
receive a signal from a signal source;

based on the signal, perform an authentication process to determine whether one or more of the signal or the signal source are authorized; and
based on information included in the signal, operate the airgap device to close the air gap and connect the internal network to the external network.
in response to determining that the one or more of the signal or the signal source are authorized, operate the airgap device to close the air gap and connect the internal network to the external network.


2. (Original) The network isolation device of claim 1, further comprising:
2. (Original) The network isolation device of claim 1, further comprising:
a hardware signal filter that performs an initial authentication process on the signal prior to the signal being processed by the one or more processors.
a hardware signal filter that performs an initial authentication process on the signal prior to the signal being processed by the one or more processors.


3. (Original) The network isolation device of claim 1, wherein the external network communicates using a first communication protocol, and wherein the received signal utilizes a second communication protocol that is different from the first communication protocol.
3. (Original) The network isolation device of claim 1, wherein the external network communicates using a first communication protocol, and wherein the received signal utilizes a second communication protocol that is different from the first communication protocol.


4. (Original) The network isolation device of claim 3, wherein the first communication protocol comprises an Internet Protocol.
4. (Original) The network isolation device of claim 3, wherein the first communication protocol comprises an Internet Protocol.


5. (Original) The network isolation device of claim 3, wherein the second communication protocol comprises at least one of a cellular communication protocol, a short message service communication protocol, a LoRa communication protocol, or a non-IP-based radio communication protocol.
5. (Original) The network isolation device of claim 3, wherein the second communication protocol comprises at least one of a cellular communication protocol, a short message service communication protocol, a LoRa communication protocol, or a non-IP-based radio communication protocol.


6. (Original) The network isolation device of claim 1, wherein the internal network interface and the external network interface comprise at least one of a universal serial bus port or a RJ45 port.
6. (Original) The network isolation device of claim 1, wherein the internal network interface and the external network interface comprise at least one of a universal serial bus port or a RJ45 port.


7. (Original) The network isolation device of claim 1, wherein the internal network comprises a set of one or more computing devices, memory resources, or
7. (Original) The network isolation device of claim 1, wherein the internal network comprises a set of one or more computing devices, memory resources, or
digital assets of an entity.
digital assets of an entity.


8. (Original) The network isolation device of claim 1, wherein the airgap device comprises one of a mechanical relay, an actuator, or an optocoupler.
8. (Original) The network isolation device of claim 1, wherein the airgap device comprises one of a mechanical relay, an actuator, or an optocoupler.


9. A non-transitory computer readable medium storing instructions that, when executed by one or more processors of a network isolation device, cause the one or more processors to:
9. A non-transitory computer readable medium storing instructions that, when executed by one or more processors of a network isolation device, cause the one or more processors to:
receive a signal from a signal source; and
receive a signal from a signal source;

based on the signal, perform an authentication process to determine whether one or more of the signal or the signal source are authorized; and
based on information included in the signal, operate an airgap device of the network isolation device to close an air gap and connect an internal network to an external network.
in response to determining that the one or more of the signal or the signal source are authorized, operate an airgap device of the network isolation device to close an air gap and connect an internal network to an external network.


10. (Original) The non-transitory computer readable medium of claim 9, wherein the network isolation device comprises a hardware signal filter that performs an initial authentication process on the signal prior to the signal being processed by the one or more processors.
10. (Original) The non-transitory computer readable medium of claim 9, wherein the network isolation device comprises a hardware signal filter that performs an initial authentication process on the signal prior to the signal being processed by the one or more processors.


11. (Original) The non-transitory computer readable medium of claim 9, wherein the external network communicates using a first communication protocol, and wherein the received signal utilizes a second communication protocol that is different from the first communication protocol.
11. (Original) The non-transitory computer readable medium of claim 9, wherein the external network communicates using a first communication protocol, and wherein the received signal utilizes a second communication protocol that is different from the first communication protocol.


12. (Original) The non-transitory computer readable medium of claim 11, wherein the first communication protocol comprises an Internet Protocol.
12. (Original) The non-transitory computer readable medium of claim 11, wherein the first communication protocol comprises an Internet Protocol.


13. (Original) The non-transitory computer readable medium of claim 11, wherein the second communication protocol comprises at least one of a cellular communication protocol, a short message service communication protocol, a LoRa communication protocol, or a non-IP-based radio communication protocol.
13. (Original) The non-transitory computer readable medium of claim 11, wherein the second communication protocol comprises at least one of a cellular communication protocol, a short message service communication protocol, a LoRa communication protocol, or a non-IP-based radio communication protocol.


14. (Original) The non-transitory computer readable medium of claim 9, wherein the network isolation device includes an internal network interface that connects the network isolation device to the internal network and an external network interface that connects the network isolation device to the external network, and wherein the internal network interface and the external network interface comprise at least one of a universal serial bus port or a RJ45 port.
14. (Original) The non-transitory computer readable medium of claim 9, wherein the network isolation device includes an internal network interface that connects the network isolation device to the internal network and an external network interface that connects the network isolation device to the external network, and wherein the internal network interface and the external network interface comprise at least one of a universal serial bus port or a RJ45 port.


15. (Original) The non-transitory computer readable medium of claim 9, wherein the internal network comprises a set of one or more computing devices, memory resources, or digital assets of an entity.
15. (Original) The non-transitory computer readable medium of claim 9, wherein the internal network comprises a set of one or more computing devices, memory resources, or digital assets of an entity.


16. (Original) The non-transitory computer readable medium of claim 9, wherein the airgap device comprises one of a mechanical relay, an actuator, or an optocoupler.
16. (Original) The non-transitory computer readable medium of claim 9, wherein the airgap device comprises one of a mechanical relay, an actuator, or an optocoupler.


17. A computer-implemented method of providing network security, the method being performed by one or more processors of a network isolation device and comprising:
17. A computer-implemented method of providing network security, the method being performed by one or more processors of a network isolation device and comprising:
receiving a signal from a signal source; and
receiving a signal from a signal source;

based on the signal, performing an authentication process to determine whether one or more of the signal or the signal source are authorized; and
based on information included in the signal, operating an airgap device of the network isolation device to close an air gap and connect at least one device to an external network.
in response to determining that the one or more of the signal or the signal source are authorized, operating an airgap device of the network isolation device to close an air gap and connect at least one device to an external network.


18. (Original) The method of claim 17, wherein the network isolation device comprises a hardware signal filter that performs an initial authentication process on the signal prior to the signal being processed by the one or more processors.
18. (Original) The method of claim 17, wherein the network isolation device comprises a hardware signal filter that performs an initial authentication process on the signal prior to the signal being processed by the one or more processors.


19. (Original) The method of claim 17, wherein the external network communicates using a first communication protocol, and wherein the received signal utilizes a second communication protocol that is different from the first communication protocol.
19. (Original) The method of claim 17, wherein the external network communicates using a first communication protocol, and wherein the received signal utilizes a second communication protocol that is different from the first communication protocol.


20. (Original) The method of claim 19, wherein the first communication protocol comprises an Internet Protocol.
20. (Original) The method of claim 19, wherein the first communication protocol comprises an Internet Protocol.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.  Claim(s) 1, 7, 9, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glader et al WO 2019/243657 in view of Kussmaul US 2006/0242423 A1.
As to claim 1, Glader discloses a network isolation device comprising: 
an airgap device that operates to (i) close an air gap to connect the internal network to the external network (i.e. the connected state of the air gap switch is closed) [page 6 line 25 to page 7 line 8], and (ii) open the air gap to disconnect the internal network from the external network (i.e. the disconnected sate of the air gap switch is referred to as an open state) [page 6 line 25 to page 7 line 8]; and 
a signal receiver comprising one or more processors executing instructions that cause the signal receiver to: 
receive a signal from a signal source (i.e. through transfer of data) [page 15, lines 3-9]; 
based on information included in the signal, operate the airgap device to close the air gap and connect the internal network to the external network (i.e. changing the state of the air gap device) [page 15, lines 15-26].  
Glader does not teach an internal network interface to connect the network isolation device to an internal network.  Glader does not teach an external network interface to connect the network isolation device to an external network.
Kussmaul teaches an internal network interface to connect the network isolation device to an internal network (i.e. internal connection for the isolated authentication device) [0015].  Kussmaul teaches an external network interface to connect the network isolation device to an external network (i.e. external connection for the isolated authentication device) [0015].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Glader so that there would have been an internal network interface to connect the network isolation device to an internal network.  There would have been an external network interface to connect the network isolation device to an external network.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Glader by the teaching of Kussmaul because it provides an independent authentication device that connects to or communicates with a variety of systems or host devices, and can easily and accurately authenticate a web site or server to a user, and vice versa, without storing any security data or cookie on the user’s system or host device [0005].
As to claim 7, Glader teaches the network isolation device of claim 1, wherein the internal network comprises a set of one or more computing devices, memory resources, or digital assets of an entity (i.e. multiple computing devices) [page 7 line 24 to page 8 line 4].  
As to claim 9, Glader discloses a non-transitory computer readable medium storing instructions that, when executed by one or more processors of a network isolation device, cause the one or more processors to: 
receive a signal from a signal source (i.e. through transfer of data) [page 15, lines 3-9]; 
based on information included in the signal, operate an airgap device of the network device to close an air gap and connect an internal network to an external network (i.e. changing the state of the air gap device) [page 15, lines 15-26].  
Glader does not teach the network isolation device.
Kussmaul teaches a network isolation device (i.e. internal connection for the isolated authentication device) [0015].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Glader so that the network device would have been a network isolation device.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Glader by the teaching of Kussmaul because it provides an independent authentication device that connects to or communicates with a variety of systems or host devices, and can easily and accurately authenticate a web site or server to a user, and vice versa, without storing any security data or cookie on the user’s system or host device [0005].
As to claim 15, Glader teaches the non-transitory computer readable medium of claim 9, wherein the internal network comprises a set of one or more computing devices, memory resources, or digital assets of an entity (i.e. multiple computing devices) [page 7 line 24 to page 8 line 4].  
As to claim 17, Glader discloses a computer-implemented method of providing network security, the method being performed by one or more processors of a network isolation device and comprising: 
receiving a signal from a signal source (i.e. through transfer of data) [page 15, lines 3-9]; 
based on information included in the signal, operating an airgap device of the network device to close an air gap and connect at least one device to an external network (i.e. changing the state of the air gap device) [page 15, lines 15-26].  
Glader does not teach the network isolation device.
Kussmaul teaches a network isolation device (i.e. internal connection for the isolated authentication device) [0015].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Glader so that the network device would have been a network isolation device.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Glader by the teaching of Kussmaul because it provides an independent authentication device that connects to or communicates with a variety of systems or host devices, and can easily and accurately authenticate a web site or server to a user, and vice versa, without storing any security data or cookie on the user’s system or host device [0005].
8.  Claim(s) 2, 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glader et al WO 2019/243657 and Kussmaul US 2006/0242423 A1 as applied to claims 1, 9 and 17 above, and further in view of Knaappila US 2018/0176776 A1.
As to claim 2, the Glader-Kussmaul combination does not teach a hardware signal filter that performs an initial authentication process on the signal prior to the signal being processed by the one or more processors.  
Knaappila teaches a hardware signal filter that performs an initial authentication process on the signal prior to the signal being processed by the one or more processors (i.e. initial authentication for wireless communication) [0001].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Glader-Kussmaul combination so that there would have been a hardware signal filter that performed an initial authentication process on the signal prior to the signal being processed by the one or more processors.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Glader-Kussmaul combination by the teaching of Knaappila because it helps provide an accurate measure of device proximity [0005].
As to claim 10, the Glader-Kussmaul combination does not teach the non-transitory computer readable medium of claim 9, wherein the network isolation device comprises a hardware signal filter that performs an initial authentication process on the signal prior to the signal being processed by the one or more processors.  
Knaappila teaches a hardware signal filter that performs an initial authentication process on the signal prior to the signal being processed by the one or more processors (i.e. initial authentication for wireless communication) [0001].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Glader-Kussmaul combination so that there would have been a hardware signal filter that performed an initial authentication process on the signal prior to the signal being processed by the one or more processors.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Glader-Kussmaul combination by the teaching of Knaappila because it helps provide an accurate measure of device proximity [0005].
As to claim 18, the Glader-Kussmaul combination does not teach the method of claim 17, wherein the network isolation device comprises a hardware signal filter that performs an initial authentication process on the signal prior to the signal being processed by the one or more processors.
Knaappila teaches a hardware signal filter that performs an initial authentication process on the signal prior to the signal being processed by the one or more processors (i.e. initial authentication for wireless communication) [0001].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Glader-Kussmaul combination so that there would have been a hardware signal filter that performed an initial authentication process on the signal prior to the signal being processed by the one or more processors.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Glader-Kussmaul combination by the teaching of Knaappila because it helps provide an accurate measure of device proximity [0005].
9.  Claim(s) 3, 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glader et al WO 2019/243657 and Kussmaul US 2006/0242423 A1 as applied to claims 1, 9 and 17 above, and further in view of Choi et al US 2021/0127244 A1 (hereinafter Choi).
As to claim 3, the Glader-Kussmaul combination does not teach the network isolation device of claim 1, wherein the external network communicates using a first communication protocol, and wherein the received signal utilizes a second communication protocol that is different from the first communication protocol.  
Choi teaches that the external network communicates using a first communication protocol (i.e. support a first communication protocol) [abstract], and wherein the received signal utilizes a second communication protocol that is different from the first communication protocol (i.e. connecting to a device using a second communication protocol) [abstract].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Glader-Kussmaul combination so that the external network would have communicated using a first communication protocol, and wherein the received signal utilized a second communication protocol that would have been different from the first communication protocol.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Glader-Kussmaul combination by the teaching of Choi because it supports a proximity communication service [0002].
As to claim 11, the Glader-Kussmaul combination does not teach the non-transitory computer readable medium of claim 9, wherein the external network communicates using a first communication protocol, and wherein the received signal utilizes a second communication protocol that is different from the first communication protocol.  
Choi teaches that the external network communicates using a first communication protocol (i.e. support a first communication protocol) [abstract], and wherein the received signal utilizes a second communication protocol that is different from the first communication protocol (i.e. connecting to a device using a second communication protocol) [abstract].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Glader-Kussmaul combination so that the external network would have communicated using a first communication protocol, and wherein the received signal utilized a second communication protocol that would have been different from the first communication protocol.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Glader-Kussmaul combination by the teaching of Choi because it supports a proximity communication service [0002].
As to claim 19, the Glader-Kussmaul combination does not teach the method of claim 17, wherein the external network communicates using a first communication protocol, and wherein the received signal utilizes a second communication protocol that is different from the first communication protocol.
Choi teaches that the external network communicates using a first communication protocol (i.e. support a first communication protocol) [abstract], and wherein the received signal utilizes a second communication protocol that is different from the first communication protocol (i.e. connecting to a device using a second communication protocol) [abstract].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Glader-Kussmaul combination so that the external network would have communicated using a first communication protocol, and wherein the received signal utilized a second communication protocol that would have been different from the first communication protocol.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Glader-Kussmaul combination by the teaching of Choi because it supports a proximity communication service [0002].
10.  Claim(s) 4, 5, 12, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glader et al WO 2019/243657, Kussmaul US 2006/0242423 A1 and Choi et al US 2021/0127244 A1 (hereinafter Choi) as applied to claims 3, 11 and 19 above, and further in view of Mekuria et al US 2018/0338017 A1 (hereinafter Mekuria).
As to claim 4, the Glader-Kussmaul-Choi combination does not teach the network isolation device of claim 3, wherein the first communication protocol comprises an Internet Protocol.  
Mekuria teaches that the first communication protocol comprises an Internet Protocol (i.e. one protocol is Internet Protocol) [0023].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Glader-Kussmaul-Choi combination so that the first communication protocol would have comprised an Internet Protocol.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Glader-Kussmaul-Choi combination by the teaching of Mekuria because it provides a more efficient and lossy scheme [0009].
As to claim 5, the Glader-Kussmaul-Choi combination does not teach the network isolation device of claim 3, wherein the second communication protocol comprises at least one of a cellular communication protocol, a short message service communication protocol, a LoRa communication protocol, or a non-IP-based radio communication protocol.
Mekuria teaches that the second communication protocol comprises at least one of a cellular communication protocol, a short message service communication protocol, a LoRa communication protocol, or a non-IP-based radio communication protocol (i.e. one protocol is LoRa protocol) [0023].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Glader-Kussmaul-Choi combination so that the second communication protocol would have comprised at least one of a cellular communication protocol, a short message service communication protocol, a LoRa communication protocol, or a non-IP-based radio communication protocol.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Glader-Kussmaul-Choi combination by the teaching of Mekuria because it provides a more efficient and lossy scheme [0009].
As to claim 12, the Glader-Kussmaul-Choi combination does not teach the non-transitory computer readable medium of claim 11, wherein the first communication protocol comprises an Internet Protocol.  
Mekuria teaches that the first communication protocol comprises an Internet Protocol (i.e. one protocol is Internet Protocol) [0023].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Glader-Kussmaul-Choi combination so that the first communication protocol would have comprised an Internet Protocol.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Glader-Kussmaul-Choi combination by the teaching of Mekuria because it provides a more efficient and lossy scheme [0009].
As to claim 13, the Glader-Kussmaul-Choi combination does not teach the non-transitory computer readable medium of claim 11, wherein the second communication protocol comprises at least one of a cellular communication protocol, a short message service communication protocol, a LoRa communication protocol, or a non-IP-based radio communication protocol.
Mekuria teaches that the second communication protocol comprises at least one of a cellular communication protocol, a short message service communication protocol, a LoRa communication protocol, or a non-IP-based radio communication protocol (i.e. one protocol is LoRa protocol) [0023].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Glader-Kussmaul-Choi combination so that the second communication protocol would have comprised at least one of a cellular communication protocol, a short message service communication protocol, a LoRa communication protocol, or a non-IP-based radio communication protocol.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Glader-Kussmaul-Choi combination by the teaching of Mekuria because it provides a more efficient and lossy scheme [0009].
As to claim 20, the Glader-Kussmaul-Choi combination does not teach the method of claim 19, wherein the first communication protocol comprises an Internet Protocol. 
Mekuria teaches that the first communication protocol comprises an Internet Protocol (i.e. one protocol is Internet Protocol) [0023].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Glader-Kussmaul-Choi combination so that the first communication protocol would have comprised an Internet Protocol.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Glader-Kussmaul-Choi combination by the teaching of Mekuria because it provides a more efficient and lossy scheme [0009].
11.  Claim(s) 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glader et al WO 2019/243657 and Kussmaul US 2006/0242423 A1 as applied to claims 1 and 9 above, and further in view of Chang et al US 2014/0297899 A1 (hereinafter Chang).
As to claim 6, the Glader-Kussmaul combination does not teach the network isolation device of claim 1, wherein the internal network interface and the external network interface comprise at least one of a universal serial bus port or a RJ45 port.  
Chang teaches that the internal network interface and the external network interface comprise at least one of a universal serial bus port or a RJ45 port (i.e. universal serial bus network interface) [abstract].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Glader-Kussmaul combination so that the internal network interface and the external network interface would have comprised at least one of a universal serial bus port or a RJ45 port.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Glader-Kussmaul combination by the teaching of Chang because it allows a USB wireless network controller card to effectively accomplish data transmission between different wireless networks and computer hosts but still with reduced signal interferes so as to improve flexibility in use of the USB wireless network controller card [0010].
As to claim 14, the Glader-Kussmaul combination does not teach the non-transitory computer readable medium of claim 9, wherein the network isolation device includes an internal network interface that connects the network isolation device to the internal network and an external network interface that connects the network isolation device to the external network, and wherein the internal network interface and the external network interface comprise at least one of a universal serial bus port or a RJ45 port.
Chang teaches that the network isolation device includes an internal network interface that connects the network isolation device to the internal network and an external network interface that connects the network isolation device to the external network, and wherein the internal network interface and the external network interface comprise at least one of a universal serial bus port or a RJ45 port (i.e. universal serial bus network interface) [abstract].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Glader-Kussmaul combination so that the network isolation device would have included an internal network interface that connected the network isolation device to the internal network and an external network interface that connected the network isolation device to the external network, and wherein the internal network interface and the external network interface would have comprised at least one of a universal serial bus port or a RJ45 port.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Glader-Kussmaul combination by the teaching of Chang because it allows a USB wireless network controller card to effectively accomplish data transmission between different wireless networks and computer hosts but still with reduced signal interferes so as to improve flexibility in use of the USB wireless network controller card [0010].
12.  Claim(s) 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glader et al WO 2019/243657 and Kussmaul US 2006/0242423 A1 as applied to claims 1 and 9 above, and further in view of Thubert et al US 2019/0141540 A1 (hereinafter Thubert).
As to claim 8, the Glader-Kussmaul combination does not teach the network isolation device of claim 1, wherein the airgap device comprises one of a mechanical relay, an actuator, or an optocoupler.  
Thubert teaches that the airgap device comprises one of a mechanical relay, an actuator, or an optocoupler (i.e. actuator in the network) [abstract].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Glader-Kussmaul combination so that the airgap device would have comprised one of a mechanical relay, an actuator, or an optocoupler.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Glader-Kussmaul combination by the teaching of Thubert because it helps optimize relationships between objects [0003].
As to claim 16, the Glader-Kussmaul combination does not teach the non-transitory computer readable medium of claim 9, wherein the airgap device comprises one of a mechanical relay, an actuator, or an optocoupler.  
Thubert teaches that the airgap device comprises one of a mechanical relay, an actuator, or an optocoupler (i.e. actuator in the network) [abstract].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Glader-Kussmaul combination so that the airgap device would have comprised one of a mechanical relay, an actuator, or an optocoupler.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Glader-Kussmaul combination by the teaching of Thubert because it helps optimize relationships between objects [0003].
Relevant Prior Art
13.  The examiner has considered the following references relevant:
A.  Zamir et al US 2020/0285734 A1 directed to a method for operating an air-gapped endpoint [abstract].
B.  Reyes et al US 2021/0044563 A1 directed to the field of computer network security and more specifically to cyber-attack detection, prevention and mitigation [0001].
C.  Chu US 2018/0337948 A1 directed to industrial data communication with dedicated physical isolation are provided that, the data collector and the physical isolator cooperate with each other [abstract].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606. The examiner can normally be reached Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUD K KHAN/Primary Examiner, Art Unit 2132